Present: All the Justices

RICHARD WARREN ALLEN

v.   Record No. 130304                         OPINION BY
                                     JUSTICE LEROY F. MILLETTE, JR.
COMMONWEALTH OF VIRGINIA                    January 10, 2014


              FROM THE COURT OF APPEALS OF VIRGINIA

      In this appeal we consider whether the Court of Appeals of

Virginia erred in affirming the circuit court's finding that

the Commonwealth presented sufficient evidence to slightly

corroborate the corpus delicti of aggravated sexual battery.

                    I.     Facts and Proceedings

      Richard Warren Allen confessed to his daughter to having

engaged in inappropriate sexual behavior with his grandson, who

was four years old at the time.    The following day, Allen, on

his own initiative, went to the City of Lynchburg police

station and voluntarily repeated his confession to Officer

Timothy L. Dooley and Detective Kevin T. Poindexter.    The

substance of Allen's confession is as follows.

      First, Allen confessed to touching the clothing covering

his grandson's genital area while his grandson was sleeping.

This was done only while his grandson was sleeping, and his

grandson was wearing shorts or pants during every one of these

events.   Also while his grandson was sleeping, Allen would rub

his grandson's feet and masturbate.
     Second, Allen confessed to wrestling with his grandson on

Allen's bed when they were alone.     During these wrestling

events, his grandson would "brush up against [Allen's] penis."

This aroused Allen, causing him to get an erection.    Every time

Allen got an erection, he would allow his grandson to use his

hands and feet to touch the clothing covering Allen's penis

while Allen was still in underwear or shorts.

     Based on this confession, a grand jury returned a true

bill for aggravated sexual battery. 1   Allen pled not guilty to

the indictment, waived a jury trial, and did not testify.

After the Commonwealth presented its evidence, Allen made a

motion to strike which was overruled, and the circuit court

found Allen guilty of aggravated sexual battery.    Allen filed a

motion to reconsider, arguing that the Commonwealth failed to

prove the corpus delicti of aggravated sexual battery by

failing to sufficiently corroborate Allen's confession, thus

failing to establish Allen's guilt beyond a reasonable doubt.

The circuit court denied Allen's motion for reconsideration and

sentenced Allen to incarceration for seven years and six

months, with seven years suspended upon good behavior and

intensive supervised probation.



     1
       See Code § 18.2-67.3 (setting forth the elements of
aggravated sexual battery); Code § 18.2-67.10 (setting forth
the definition of "sexual abuse" as used in Code § 18.2-67.3).

                                  2
     Allen timely appealed to the Court of Appeals.   A single

judge of the Court of Appeals, by a per curiam order, denied

Allen's appeal on the basis that the circuit court did not err

in holding that (1) sufficient evidence existed for the

Commonwealth to prove the corpus delicti of aggravated sexual

battery and (2) sufficient evidence existed to convict Allen

for the crime of aggravated sexual battery.   Allen v.

Commonwealth, Record No. 0924-12-3 (Nov. 28, 2012).   Upon

Allen's demand for panel review pursuant to Rule 5A:15A(a), a

three judge panel of the Court of Appeals entered an order

denying Allen's appeal for the reasons stated in the per curiam

order.   Allen v. Commonwealth, Record No. 0924-12-3 (Jan. 17,

2013).

     Allen timely filed a petition for appeal with this Court.

This appeal presents two assignments of error:

     1. The Court of Appeals was in error by failing to grant
        the Petition for a Writ of Error of the Appellant based
        on the failure of the Commonwealth to prove a corpus
        delicti, . . . based upon the lack of evidence other
        than the Appellant's testimony.

     2. The Court of Appeals failed to grant a Writ of Error to
        the Appellant on the basis of the sufficiency of the
        evidence, . . . based upon the lack of evidence other
        than the Appellant's testimony.




                                3
                          II.   Discussion

A.   Standard of Review

     "When [reviewing a defendant's] challenge to the

sufficiency of the evidence to sustain a conviction, this Court

reviews the evidence in the light most favorable to [the

Commonwealth, as] the prevailing party at trial[,] and

consider[s] all inferences fairly deducible from that

evidence."   Crawford v. Commonwealth, 281 Va. 84, 111, 704
S.E.2d 107, 123 (2011) (internal quotation marks omitted).       The

lower court will be reversed only if that court's "judgment is

plainly wrong or without evidence to support it."      Id. at 112,

704 S.E.2d at 123 (internal quotation marks omitted).

B.   The Corpus Delicti Rule

     "In every criminal prosecution" the Commonwealth must

prove the corpus delicti:   "the fact that the crime charged has

been actually perpetrated."     Maughs v. City of Charlottesville,

181 Va. 117, 120, 23 S.E.2d 784, 786 (1943) (internal quotation

marks omitted).   This general requirement of proof, however, is

different from the corpus delicti rule.      See Black's Law

Dictionary 395 (9th ed. 2009).    The corpus delicti rule

requires the Commonwealth to introduce evidence independent of

an extrajudicial confession to prove that the confessed crime

actually occurred—that is, to prove the corpus delicti.        Moore

v. Commonwealth, 132 Va. 741, 745, 111 S.E. 128, 129 (1922).


                                  4
           1.     The History of the Corpus Delicti Rule

     The origin of the corpus delicti rule can be traced back

at least as far as seventeenth century England.    In 1660, John

Perry was subjected to continuous and repeated questioning as

to the disappearance of his master, William Harrison.      After

initially denying all wrongdoing, Perry finally confessed that

he, his mother, and his brother had together robbed and

murdered Harrison.    Although a body was never found, and

Perry's mother and brother denied all wrongdoing, all three

suspects were convicted and executed on the strength of Perry's

confession.     Several years later, however, Harrison returned

home, claiming to have been kidnapped and sold into slavery in

Turkey.   In short, Perry had admitted to a falsehood resulting

in the execution of himself, his mother, and his brother.       See

Perry's Case (1660), 14 Howell St. Tr. 1312, 1312-24 (Eng.). 2

     The injustice of Perry's Case and similar cases triggered

the creation of the corpus delicti rule, although the corpus

delicti rule is not uniformly applied as part of the English

common law.     Opper v. United States, 348 U.S. 84, 90 & n.5

(1954) ("[English] courts have been hesitant to lay down a rule

that an uncorroborated extrajudicial confession may not send an

accused to prison or to death."); 7 John H. Wigmore, Evidence


     2
       14 T.B. Howell, A Complete Collection of State Trials
(London, T.C. Hansard 1816).

                                  5
in Trials at Common Law § 2070, at 508-10 (James H. Chadbourn

ed., 1978).

     In the United States, the corpus delicti rule took root

after the Boorn trial in Vermont, which replicated the false

confession scenario of Perry's Case, was widely publicized.

See Trial of Stephen and Jesse Boorn, 6 Am. St. Tr. 73, 73-95

(1819). 3    The Boorn trial influenced Professor Simon Greenleaf

to endorse the corpus delicti rule in his evidence treatise.

See 1 Simon Greenleaf, A Treatise on the Law of Evidence § 214,

at 275 n.2 (14th ed. 1883) (discussing the Boorn trial in

conjunction with cautious acceptance of verbal confessions);

id. § 217, at 278-79 (approving the corpus delicti rule).     In

turn, Professor Greenleaf's treatise has been noted as having

contributed to the corpus delicti rule's near-universal

adoption by the states.     Wigmore, supra, § 2071, at 511.

    2.      The Corpus Delicti Rule and the Slight Corroboration
                              Requirement

     In Virginia, we long ago established that it is

"essential" in a criminal prosecution that the Commonwealth

must prove the corpus delicti, that is, "that a [crime] has

been committed."     Smith v. Commonwealth, 62 Va. (21 Gratt.)

809, 813, 819 (1871); Forde v. Commonwealth, 57 Va. (16 Gratt.)




     3
         6 John D. Lawson, American State Trials (1916).

                                   6
547, 550 (1864). 4   From this bedrock principle, we adopted the

corpus delicti rule for when the Commonwealth seeks to prove

the existence of the crime by means of the accused's

extrajudicial confession.    See Brown v. Commonwealth, 89 Va.
379, 382, 16 S.E. 250, 251 (1892).    This was a necessary

precaution because "evidence as to confessions of parties is

intrinsically weak and is inconclusive to establish a fact

without the aid of other testimony."    Collins v. Commonwealth,

123 Va. 815, 821, 96 S.E. 826, 828 (1918).

     We therefore recognized that, under the corpus delicti

rule, "an accused cannot be convicted solely on his

uncorroborated extrajudicial admission or confession."       Watkins

v. Commonwealth, 238 Va. 341, 348, 385 S.E.2d 50, 54 (1989).

Instead, "slight corroboration of the confession is required to

establish corpus delicti beyond a reasonable doubt."     Cherrix

v. Commonwealth, 257 Va. 292, 305, 513 S.E.2d 642, 651 (1999)

(emphasis added).    However, such slight corroboration need not

be "of all the contents of the confession, or even all the


     4
       Requiring the Commonwealth to prove "that the [criminal]
act itself was done" is, standing alone, an insufficient
protection against wrongful prosecution of innocent defendants.
Smith, 62 Va. (21 Gratt.) at 813. We have therefore also
required the Commonwealth to prove "that [the criminal act] was
[actually] done by the person charged" in tandem with requiring
proof of the corpus delicti. Id.; see also Boswell v.
Commonwealth, 61 Va. (20 Gratt.) 860, 875 (1871) ("The
Commonwealth having proved the corpus delicti, and that the act
was done by the accused, has made out her case.").

                                 7
elements of the crime."    Watkins, 238 Va. at 348, 385 S.E.2d at

54.

      Slight corroboration may be proved by either direct or

circumstantial evidence.   Id. at 349, 385 S.E.2d at 54.     To

this end, slight corroboration exists when physical evidence

relates to the confessed illegal act.    See, e.g., Magruder v.

Commonwealth, 275 Va. 283, 307-09, 657 S.E.2d 113, 126 (2008);

Wright v. Commonwealth, 245 Va. 177, 190, 194, 427 S.E.2d 379,

388, 390 (1993).   Similarly, eyewitness testimony detailing the

occurrence of the illegal act can help satisfy the slight

corroboration requirement.     See, e.g., Jackson v. Commonwealth,

255 Va. 625, 645-46, 499 S.E.2d 538, 551-52 (1998).

      However, we must tread carefully when evaluating the

probative weight of evidence that might provide slight

corroboration.   As we explained, "the coincidence of

circumstances tending to indicate guilt, however strong and

numerous they may be, avails nothing unless the corpus delicti

. . . be first established."    Phillips v. Commonwealth, 202 Va.
207, 211-12, 116 S.E.2d 282, 285 (1960).    Thus, evidence merely

placing the defendant within the geographic proximity of a

crime is insufficient corroboration of a confession to having

committed such crimes within the area.     See Caminade v.

Commonwealth, 230 Va. 505, 507-08, 510-11, 338 S.E.2d 846, 847-

49 (1986).   Moreover, if the facts offered to satisfy the


                                  8
slight corroboration requirement are "just as consistent with

non-commission of the offense as . . . with its commission,"

then slight corroboration does not exist.    Phillips, 202 Va. at

212, 116 S.E.2d at 285.

C.   Whether the Commonwealth Satisfied Its Burden of Proof

     Allen made an extrajudicial confession to having committed

aggravated sexual battery.   We must therefore determine whether

the remaining evidence provides the slight corroboration of the

corpus delicti of aggravated sexual battery.    Cherrix, 257 Va.

at 305, 513 S.E.2d at 651 (citing Jackson v. Commonwealth, 255
Va. 625, 646, 499 S.E.2d 538, 551 (1998)).

     The only other substantive evidence entered into the

record was the testimony of Allen's daughter.   Allen's daughter

testified that she, her husband, and her son lived in a

basement apartment, and that Allen and other family members

lived upstairs.   Allen had various opportunities to be alone

with his grandson.   The grandson would sometimes sleep in the

same bed with both his grandmother and Allen, though

occasionally the grandson would sleep alone with Allen.

Allen's daughter personally knew that Allen and his grandson

spent a lot of time together to "play bears," watch movies, and

play around both inside and outside.   Allen's daughter also

learned from Allen that he and his grandson wrestled.




                                9
     The Commonwealth contends that the totality of this

evidence provides the requisite slight corroboration of the

corpus delicti.   We disagree.

     No physical evidence of the corpus delicti exists.      No

eyewitness testimony, outside of Allen's own confession,

supports an inference of the occurrence of any criminal

activity.   To the extent that circumstantial evidence

establishes Allen's mere opportunity to commit the corpus

delicti, this is insufficient to provide slight corroboration.

See Caminade, 230 Va. at 509-11, 338 S.E.2d at 848-49 (mere

proximity to an alleged burglary is not sufficient

corroboration that defendant committed that burglary, even

though sufficient evidence corroborated defendant's admissions

to having committed other burglaries in the area, thereby

proving the corpus delicti of those other burglaries).      The

Commonwealth must go further and "present evidence of such

circumstances as will, when taken in connection with the

confession, establish [the occurrence of] the corpus delicti

beyond a reasonable doubt."      Watkins, 238 Va. at 349, 385
S.E.2d at 54.

     The Commonwealth, relying upon the per curiam order

entered by the Court of Appeals, contends that the evidence

presented establishes more than mere opportunity.     The

Commonwealth argues that the evidence of Allen sleeping alone


                                  10
with his grandson, and Allen wrestling alone with his grandson,

provides the slight corroboration of the corpus delicti.   But

for that to be true, those actions cannot be "just as

consistent with non-commission of [aggravated sexual battery]

as it is with its commission."   Phillips, 202 Va. at 212, 116

S.E.2d at 285.   Yet, the evidence of Allen's guilt independent

of his confession is just as consistent with non-commission of

aggravated sexual battery as with its commission.

     A review of our precedent as set forth in Phillips

underscores this point.   In that case, the defendant William

Phillips, on his own initiative, went to the City of Bristol

police station and voluntarily confessed to police officers to

having engaged in the criminal act of sodomy with a stranger,

Charles Campbell.   Id. at 208-09, 116 S.E.2d at 283.   As part

of his confession, Phillips explained that he picked up and

drove Campbell around in his car, engaged in the act of sodomy

with Campbell in that car, and then allowed Campbell to keep

possession of the car for the following day.   Id. at 209, 116

S.E.2d at 283.   However, Campbell continued to possess that car

for more than a day, and it was Campbell's refusal to return

the car to Phillips that prompted Phillips to go to the City of

Bristol police station.   Id. at 208, 116 S.E.2d at 283.

Shortly after Phillips' confession, a deputy sheriff found and




                                 11
arrested Campbell for possessing Phillips' car without

authorization.   Id. at 209, 116 S.E.2d at 283.

      Neither Phillips nor Campbell testified at their joint

trial on the charge of sodomy, and neither co-defendant's

statements were admissible against the other.     Id. at 210, 116

S.E.2d at 284.   The only evidence to corroborate Phillips'

extrajudicial confession was therefore Campbell's unauthorized

possession of Phillips' car.   Id. at 210-11, 116 S.E.2d at 284-

85.   However, Campbell's unauthorized possession of the car

only corroborated Phillips' admission "that he and Campbell

were in each other's presence at the time stated by Phillips in

his confession."   Id. at 211, 116 S.E.2d at 285.   Because

Campbell's "possession of the car [was] just as consistent with

non-commission of the [sodomy] offense as it [was] with its

commission," that evidence failed to corroborate the "truth of

the confession as to the corpus delicti—the fact that the crime

was actually committed."   Id. at 212, 116 S.E.2d at 285.

      Therefore, the additional evidence of Campbell's

unauthorized possession of Phillips' car supplied no probative

weight to whether sodomy was actually committed because the

independent evidence was just as consistent with the corpus

delicti not occurring as it was with the corpus delicti

occurring.   Thus, Campbell's unauthorized possession of the car




                                12
could only corroborate the opportunity to commit the corpus

delicti.

     As in Phillips, the additional evidence of Allen sleeping

alone with his grandson, and wrestling alone with his grandson,

is not slight corroboration of the commission of aggravated

sexual battery.   The fact that a grandfather and his grandson

are sleeping on the same bed, or that a grandfather and his

grandson are wrestling, is just as consistent with aggravated

sexual battery not occurring as it is with aggravated sexual

battery occurring.

     Thus, this additional evidence does nothing more than

establish the mere opportunity for Allen to commit the corpus

delicti.   We therefore hold that the Commonwealth failed to

prove the slight corroboration of Allen's confession required

to establish the corpus delicti.

                         III. Conclusion

     The Commonwealth was required to introduce evidence to

prove the corpus delicti of aggravated sexual battery.

Cherrix, 257 Va. at 305, 513 S.E.2d at 651.   At trial, Officer

Dooley, Detective Poindexter, and Allen's daughter all

testified as to Allen's confession.   Although this evidence is

sufficient to show that Allen confessed to aggravated sexual

battery, the Commonwealth is required to introduce independent

evidence that slightly corroborates the corpus delicti of


                                13
aggravated sexual battery. 5   Watkins, 238 Va. at 348, 385 S.E.2d

at 54.    The testimony of Allen's daughter failed to provide

such independent evidence, and thus the circuit court's

judgment against Allen was without sufficient evidence to

support it.   We will therefore reverse the order of the Court

of Appeals, vacate Allen's conviction for aggravated sexual

battery, and dismiss the indictment.

                                       Reversed and final judgment.



JUSTICE McCLANAHAN, with whom JUSTICE MIMS joins, dissenting.

                      I.   Introduction

     It is well-established under Virginia law that when a full

confession is given by the accused, only slight corroboration

of the confession is necessary to establish the corpus delicti

of a crime beyond a reasonable doubt.     Cherrix v. Commonwealth,

257 Va. 292, 305, 513 S.E.2d 642, 651 (1999).    In this appeal,

we are required to consider the quantum of corroborating

evidence the Commonwealth must provide to clear this low

hurdle.




     5
       The Commonwealth argues that we should adopt a
"trustworthiness" test to replace the slight corroboration
requirement. See People v. LaRosa, 293 P.3d 567, 570 (Colo.
2013). We decline to do so.

                                 14
      The majority reasons that the corroborating evidence here,

testimony provided by Allen’s daughter which confirmed that

Allen spent time alone with his grandson, that Allen and his

grandson sometimes slept alone in Allen’s bed, and that the two

would sometimes wrestle together, did not satisfy the corpus

delicti of aggravated sexual battery because it established

nothing more than “mere opportunity” to commit the offense.

Despite the facts that Allen provided were a full and detailed

confession to police, and that the testimony provided by

Allen’s daughter confirmed that Allen and his grandson were in

the precise circumstances detailed in that confession, the

majority would require the Commonwealth to produce physical

evidence or eyewitness testimony to satisfy its burden.    This

overly mechanical interpretation of the corpus delicti

requirement disregards the underlying purpose of the rule,

stretches this Court’s precedent to require more than slight

corroboration, and ignores practical realities about the nature

of the crime to which Allen confessed.

II.   The Purpose of the Corpus Delicti Rule and the Slight
                    Corroboration Requirement

      As the majority correctly points out, Virginia has long

adhered to the common law rule that an uncorroborated

extrajudicial confession, standing alone, is insufficient to

establish the corpus delicti of a crime.   Moore v.
Commonwealth, 132 Va. 741, 745, 111 S.E. 128, 129 (1922).

Although “[e]xtrajudicial confessions of the accused are

competent evidence tending to prove the corpus delicti,” the

rule requires that “confession[s] must be corroborated in a

material and substantial manner by evidence aliunde
1
    of the corpus delicti.”    Phillips v. Commonwealth, 202 Va.
207, 211, 116 S.E.2d 282, 284 (1960).      However, when the

accused has fully confessed to an offense, “only slight

corroboration of the confession is required to establish the

corpus delicti beyond a reasonable doubt.” Cherrix, 257 Va. at

305, 513 S.E.2d at 651.       If the Commonwealth’s corroborative

evidence, “when taken in connection with the confession,

establish[es] the corpus delicti beyond      reasonable doubt,” the

Commonwealth has satisfied its burden. Wheeler v. Commonwealth,

192 Va. 665, 669, 66 S.E.2d 605, 607 (1951), overruled on other

grounds by Watkins v. Commonwealth, 238 Va. 341, 351, 385
S.E.2d 50, 56 (1989).    Additionally, “corroborative facts

supporting the corpus delicti may be furnished by

circumstantial evidence as readily as by direct evidence.”

Watkins, 238 Va. at 349, 385 S.E.2d at 54 (citing Epperly v.

Commonwealth, 224 Va. 214, 229, 294 S.E.2d 882, 891 (1982)).

Finally, this Court has held that corroborating evidence is not


     1
       Defined as "[f]rom another source; from elsewhere." Black's
     Law Dictionary 86 (9th ed. 2009).

                                    16
required to support “all the contents of the confession, or

even all of the elements of the crime.” Id. at 348, 385 S.E.2d

at 54.

     In applying this rule, it is important to consider its

underlying purpose.   Since its inception in 17th Century

England, the corpus delicti rule has served one limited, yet

essential function: to guard against the danger of criminal

convictions based solely upon false confessions of guilt.   1

Kenneth S. Broun, McCormick on Evidence §145 at 237 (6th ed.

2006); 7 John H. Wigmore, Evidence in Trials at Common Law §

2070 at 510 (James H. Chadbourn ed. 1978).   With the ultimate

goal of preventing this injustice, corroborating evidence is

required solely to ensure the accuracy of an accused’s

confession.    See McCormick on Evidence § 145 at 237 (“Whether

considerations beyond accuracy can also support the requirement

is doubtful.”).   For these purposes, this Court has considered

whether corroborative evidence adduced by the Commonwealth was

sufficient to indicate “the truth of [a defendant’s] confession

as to the corpus delicti – the fact that the crime was actually

committed.”    Phillips, 202 Va. at 212, 116 S.E.2d at 285; See

also Powell v. Commonwealth, 267 Va. 107, 145, 590 S.E.2d 537,

560 (1987)    (“Although the Commonwealth may not establish an

essential element of a crime by the uncorroborated confession

of the accused alone, 'only slight corroborative evidence' is


                                 17
necessary to show the veracity of the confession.”) (citations

omitted).

       The majority relies on Phillips to conclude that the

testimony given by Allen’s daughter was “just as consistent

with non-commission of the offense as it [was] with its

commission.”    Id. at 212, 116 S.E.2d at 285.     In Phillips, the

defendant confessed to committing sodomy with a stranger after

picking him up at a restaurant.        Id at 208-09, 116 S.E.2d at

283.   In his statement to police, Phillips also said that he

loaned his car to the stranger after the encounter.        Id.   Three

days later, Charles R. Campbell was stopped by an officer while

driving Phillips’ car.    Id.   Upon questioning, Campbell

admitted that he had met Phillips at the restaurant, but denied

that they had committed sodomy, claiming instead that Phillips

had made unwanted advances towards him, which he refused.          Id.

at 209-10, 116 S.E.2d at 283-84.       Campbell also told police

that he dropped Phillips at home and took his car. Id.        The

only evidence offered by the Commonwealth as corroboration of

Phillips’ confession was that Campbell was found in possession

of Phillips’ car.    Id. at 209, 211, 116 S.E.2d at 283, 285.

Ultimately, this Court held that “possession of Phillips’ car

corroborates Phillips’ statement that he and Campbell were in

each other’s presence at the time stated by Phillips in his

confession, yet it furnishes no corroboration that the actual


                                  18
crime of sodomy for which Phillips was convicted was

committed.”   Id. at 211, 116 S.E.2d at 285.

     The circumstances detailed in Phillips are easily

distinguishable from the case at bar.   In Phillips, both

defendants explained that they met at a restaurant, rode away

in Phillips’ car, and both stated that Campbell kept the car

after dropping Phillips off at home.    What happened in the

interim, however, was a matter of dispute.     Consequently,

Campbell’s possession of Phillips’ car was “just as consistent

with non-commission of the offense as . . . with its

commission” because both Campbell’s version of the story and

Phillips’ version of the story were equally likely to be true.

Id. at 212, 116 S.E.2d at 285.   In other words, because

Campbell denied that he had committed sodomy with Phillips, the

veracity of Phillips’ confession was placed in doubt, and the

mere fact that Campbell was in possession of Phillips’ car

failed to corroborate the truth of [Phillips’] confession.      See

id. at 212, 116 S.E.2d at 285.

     In contrast, Allen’s confession in the instant case was

uncontroverted.   Furthermore, the testimony given by Allen’s

daughter established that Allen was often left alone with his

grandson in Allen’s bedroom and that she was aware that the two

would sometimes wrestle.   This corroborative evidence provided

more than a “coincidence of circumstances tending to indicate


                                 19
guilt.” Id. at 211-12, 116 S.E.2d at 285. It detailed the

precise circumstances during which Allen told police that the

crime was committed.

       The majority also cites Caminade v. Commonwealth, 230 Va.
505, 509-11, 338 S.E.2d 846, 848-49 (1986), for the proposition

that evidence establishing Allen’s mere opportunity to commit

the corpus delicti cannot provide the necessary slight

corroboration.   This reliance is equally misplaced.   In that

case, the defendant admitted to numerous burglaries in a

specific geographic area, but was unable to identify which

houses he had actually burglarized.   Id. at 507-08, 338 S.E.2d

at 847.   Caminade was convicted, inter alia, of three

burglaries, id. at 505, 338 S.E.2d at 846, and this Court

affirmed two of the convictions after review of corroborating

evidence with respect to those crimes. 2   In overturning

Caminade’s conviction for the third burglary, however, this

Court found that Caminade’s statements to police were

   2
     In addition to defendant’s admission that he was in the
   neighborhood committing burglaries “within a range of days
   which included the date of the offense,” the Commonwealth’s
   corroborating evidence for those two burglaries included
   signs that the homes in question had been broken into and
   the fact that property was missing. Additionally, in one
   case, the victims’ neighbor saw a car closely matching
   Caminade’s parked nearby and heard sounds consistent with
   breaking and entering coming from the home around the time
   that property was discovered missing. In the other, the
   amount of money stolen exactly matched the amount Caminade
   admitted he had taken from one of the homes he had targeted.
   Caminade, 230 Va. at 508-09, 338 S.E.2d at 848.

                                20
“admissions, not confessions, because they did not furnish all

facts necessary for conviction.” Id. at 510, 338 S.E.2d at 849.

Because the Commonwealth offered no evidence establishing “(1)

that an entry was actually made into the [third] house, and (2)

by a person having the requisite intent[, and] Caminade's

admissions could not supply these crucial elements because he

simply did not know which houses he had entered,” the corpus

delicti of the third burglary was not established. Id.

Although the statements “might [have] furnished circumstantial

evidence from which a fact finder might infer criminal agency,

after corpus delicti has been established by other evidence,

the admissions furnish[ed] no proof of corpus delicti in

themselves.”    Id.

     In contrast, in the present case Allen confessed to

touching his grandson’s genital area while his grandson was

sleeping.    He also confessed that he allowed his grandson to

use his hands and feet to touch his erect penis while they were

wrestling.   There is no doubt that, consistent with our

observation in Caminade, 230 Va. at 510, 338 S.E.2d at 849,

Allen’s statements to police constituted a full confession

because they “furnish[ed] all facts necessary for conviction”

for aggravated sexual battery as defined in Code §§ 18.2-67.3

and 18.2-67.10(6).    Therefore, unlike the admissions by the

defendant in Caminade, Allen’s confession was “competent


                                 21
evidence tending to prove the corpus delicti,” Phillips, 202

Va. at 211, 116 S.E.2d at 285, and only slight corroboration of

Allen’s confession was required for the Commonwealth to satisfy

its burden.   Cherrix, 257 Va. at 305, 513 S.E.2d at 651.

     As this Court has made clear, it is not necessary for the

Commonwealth’s corroborative evidence to support “all the

contents of the confession, or even of all the elements of the

crime.”   Watkins, 238 Va. at 348, 385 S.E.2d at 54.   Here, the

corroborative evidence did not, as the majority suggests,

merely establish “opportunity” or “geographic proximity.”    The

testimony given by Allen’s daughter also established that she

was aware of physical contact between Allen and his grandson

when they wrestled on Allen’s bed.   Thus, when taken in

connection with Allen’s full confession, this testimony

constituted slight corroboration that Allen committed

aggravated sexual battery against his grandson in the manner

that he described.   See id.; Wheeler, 192 Va. at 669, 66 S.E.2d

at 607.

                        III.   Conclusion

     The majority requires what is functionally more than

slight corroboration to establish the corpus delicti in a case

where there is a victim who is too young to testify and no

physical evidence available, with an uncontroverted full

confession that is itself competent evidence of each element of


                                22
the corpus delicti.   See Phillips, 202 Va. at 210-11, 116
S.E.2d at 284.   I would hold that the corroborative testimony

provided by Allen’s daughter, taken in conjunction with Allen’s

uncontroverted full confession, provided the necessary slight

corroboration and established the corpus delicti of aggravated

sexual battery beyond a reasonable doubt.   Therefore, I

dissent.




                                23